Citation Nr: 0118331	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for cervical spine 
injury residuals.

3.  Entitlement to service connection for prostate cancer, 
claimed as due to occupational exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958, and from September 1959 to January 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


REMAND

The veteran contends that he developed prostate cancer as a 
result of radiation exposure in service.  He maintains that 
his prostate cancer is related to exposure to ionizing 
radiation in service when, in the course of his duties as 
part of the "matador missile program," he installed and 
removed nose cones from missiles.  He stated that his duties 
also included training, testing and maintenance on nuclear 
devices.  He stated that while in the maintenance area he 
wore a "RAD" badge.  

The veteran's service medical records are unavailable.  In 
January 1994, the National Personnel Records Center informed 
the RO that any such records, if present, were in the area of 
a fire at that facility in July 1973, and could not be 
reconstructed.  However, the veteran's claims file does not 
contain his service personnel records or the history of his 
unit in Korea at the time he was allegedly exposed to 
radioactive materials

Post-service medical records confirm that the veteran was 
treated for prostate cancer in March 1995. Service records 
confirm that the veteran served with the U.S. Air Force 
(USAF) in Korea.  However, in response to VARO's request for 
information on the veteran's radiation dosage, the USAF 
Radiation Protection Division indicated in August 1999 that 
they queried the USAF Master Radiation Exposure Registry for 
the veteran and researched all other information available to 
them for records of occupational radiation exposure 
monitoring, but found "no external or internal exposure 
data."  It was noted that early exposure records may be 
maintained in the individual's military health record.  A 
copy of the request was then forwarded to HQ AFSC/SEW, which 
is responsible for radiation exposure for nuclear weapons 
handlers.  In response the HQ AFSC/SEW noted that there was 
no specific ionizing radiation dosimetry data on the veteran; 
however, the office could provide an estimated dose based on, 
among other things, the number and type of weapons the 
veteran performed maintenance on.  There is no evidence in 
the file that the RO requested this information from the 
veteran.

Under these circumstances, a remand is warranted to attempt 
to obtain both available outstanding service records and to 
obtain additional information from the veteran so that that 
another attempt to obtain a radiation dose estimate from the 
Undersecretary for Health may be made.

The veteran also contends that he sustained injuries in a 
fall during active duty and that he has had constant 
headaches and cervical spine problems since that time.  
Available service medical records confirm that he injured his 
head and back in November 1961.  

Private medical records, dated from January 1992 to March 
1998 show treatment for headaches and cervical spine 
problems, without opinion as to onset, and cannot be 
considered material to the issue of whether a headache and/or 
cervical spine disabilities were incurred in service.  These 
records do not in any manner discuss the matter of a nexus 
between the veteran's claimed disabilities and the injury in 
service, and the RO did not arrange for a VA examination of 
the veteran regarding either claim.  In the absence of 
evidence of competent medical evidence of a nexus between 
either of the claimed disabilities and the veteran's military 
service, the RO denied the claims as not well grounded. 

Significantly, however, the Board notes, that during the 
pendency of this appeal, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

In light of the foregoing, the Board finds that further 
development of each of the issues on appeal is warranted.  
Specifically, after associating with the record all 
outstanding pertinent evidence (to include, as indicated 
above, available service personnel and unit records, 
information from the veteran, a dose estimate from the 
Undersecretary of Health, and all outstanding pertinent 
medical records) the RO should arrange for the veteran to 
undergo medical examination to obtain opinion as to the 
relationship, if any, between the veteran's headaches, 
cervical spine disability and prostate cancer and his active 
military service.  Such examination and opinion appears 
necessary, as there is a reasonable possibility that such 
assistance may aid in the establishment of entitlement.  The 
veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any such examination, the RO should associate with the 
claims file copies of any notice(s) of examination(s) that 
are sent to the veteran.

The RO should also undertake any other indicated development 
and/or notification action before adjudicating each of the 
claims on appeal on the merits.

Accordingly, these matters are hereby REMANDED to the RO for 
the following development:

1.  The RO should undertake all necessary 
action to request from all appropriate 
sources the veteran's service personnel 
file (including a copy of the veteran's 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141)), as 
well as a copy of the history of the 
veteran's unit while he was serving on 
active duty in Korea.  The claims file 
should clearly reflect the RO's request 
of each contacted entity and its 
response.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified.  

2.  The RO should request from the 
veteran information concerning the number 
and type of weapons the veteran performed 
maintenance on during his active military 
(i.e., during his claimed participation 
in the "matador missile program").  

3.  After all available evidence and 
information has been received pursuant to 
the above-requested development, the 
claims file should again be forwarded to 
the Undersecretary for Health with a 
request for an estimate of the dose of 
ionizing radiation, if any, to which the 
veteran was exposed during active 
service.

4.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
noted in the veteran's claims file, and 
he and his representative so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

5.  After all evidence received pursuant 
to the development requested in 
paragraphs 1-4 has been associated with 
the claims file, the RO should arrange 
for the veteran to undergo appropriate VA 
examination to determine the nature and 
etiology of any current prostate cancer.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by each 
physician designated to examine the 
veteran.  During the examination, the 
examiner should take a detailed history 
of the veteran's exposure to radiation 
and any other potential causes of 
prostate cancer found on examination.  
All indicated testing should be 
accomplished, and all clinical findings 
should be reported in detail.  Following 
examination of the veteran, review of his 
pertinent medical history and assertions 
(to include that noted herein), and 
consideration of sound medical 
principles, the physician should offer an 
opinion as to whether any current 
prostate cancer is, as least as likely as 
not, the result of injury or disease 
incurred in or aggravated during active 
military service, to include the claimed 
radiation exposure therein.  The examiner 
should support his or her opinion by 
discussing medical principles as applied 
to specific evidence in this case.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

6.  After all available evidence received 
pursuant to the development requested in 
paragraph 4, above, has been associated 
with the claims file, the RO should 
arrange for the veteran to appropriate VA 
examination to obtain an assessment as to 
the nature and etiology of his claimed 
headaches and cervical spine problems.   
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by each 
physician designated to examine the 
veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
After examination of the veteran, review 
of his pertinent medical history and 
assertions (to include that cited to 
herein), and with consideration of sound 
medical principles, each physician should 
offer an opinion, as appropriate, as to 
whether any current headache disorder 
and/or cervical spine disability, as 
appropriate, is, as least as likely as 
not, the result of injury or disease 
incurred in or aggravated during active 
military service, to injury in November 
1961.  Each examiner should support 
his/her opinion by discussing medical 
principles as applied to specific 
evidence in each case.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

8.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

10.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate each of 
the claims on appeal, on the merits, in 
light of all pertinent evidence and legal 
authority.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations.

11.  If any claim on appeal remains 
denied, the RO should provide to the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




